DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 states “The time-of-flight camera according to claims 1 to 4…” because the claim does not refer back in the alternative only; the examiner is interpreting the phrase “claims 1 to 4” as “claim 4”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumitake (JP2020144048) in view of Huang (CN 101673036). 
Regarding claims 1 and 4, Tsutsumitake discloses a time-of-flight camera (distance measuring device 10 of fig. 1), comprising: 
a light-emitting module comprising a light source component (light source 20 of fig. 2), 
a light- reflecting component (reflective member 22 of fig. 2) and a light-diffusing component (reflecting surface 22a that diffuses and reflects at least a part of the light from the light source 20 toward the object), the light source component emitting a first light in a first direction (illustrated in fig. 2), the light-reflecting component (22) and the light-diffusing component being disposed on the light path of the first light (illustrated in fig. 2), a second light formed by the first light-reflecting component (22) and the light-diffusing component (22a), the second light traveling toward a second direction to an object to be measured (the light that is denoted as irradiation light IL of fig. 2), the object to be measured reflecting the second light (para. 0026; a light source device, a light receiving device that receives light emitted from the light source device and reflected by the object, and a control device that calculates the distance to the object based on the 
Tsutsumitake fails to teach wherein the light source passes through the reflecting component.
Huang discloses wherein the light source passes through the reflecting component (para. 0015; TIR prism design to replace the reflector in the existing projection device).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Tsutsumitake with the TIR prism of Huang in order to improve the brightness of the projection device; further, increasing the amount of light that is received by the light receiving sensor further increasing the accuracy of the measuring device.

Regarding claim 10, Tsutsumitake discloses wherein the light source component is a vertical-cavity surface-emitting laser (para. 0034; light source 20, for example, a laser light source such as an end face emitting type semiconductor laser (LD: laser diode) or a surface emitting type semiconductor laser (VCSEL: surface emitting laser) is used).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumitake (JP2020144048) and Huang (CN 101673036) as applied to claim 1 above, and further in view of Kobayashi et al. (JP2019032815A).
Regarding claim 3, Tsutsumitake as modified by Huang discloses wherein the light-diffusing component (para. 0035; reflecting surface 22a that diffuses and reflects at least a part of the light from the light source 20) the first light (from light source 20) is reflected by the light-reflecting component (22a) to generate the second light (reflected light RL of fig. 2) traveling in the second direction (perpendicular to the emission direction, illustrated in fig. 2) after passing the light- diffusing component.
Tsutsumitake as modified by Huang fails to teach wherein the light-diffusing component is disposed above the light-reflecting component the diffusing component corresponds to the reflecting surface of the light-reflecting component; the first light travels toward the light-diffusing component after being reflected by the light-reflecting component; the first light passes through the light-diffusing component to generate the second light traveling in the second direction.
Kobayashi discloses wherein the light-diffusing component (diffusion plate 163 of fig. 10) is disposed above the light-reflecting component (light splitting prism 130 of fig. 10) the diffusing component (163) corresponds to the reflecting surface (130) of the light-reflecting component; the first light travels toward the light-diffusing component after being reflected by the light-reflecting component (illustrated in fig. 10); the first light passes through the light-diffusing component to generate the second light traveling in the second direction (illustrated in fig. 10).
.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumitake (JP2020144048) and Huang (CN 101673036) as applied to claim 4 above, and further in view of Vallius (US PG Pub. 20110310356).
Regarding claims 5 and 7, Tsutsumitake as modified by Huang discloses a light reflection component that comprises a prism (para. 0015; TIR prism design to replace the reflector in the existing projection device).
Tsutsumitake as modified by Huang fails to teach further comprising a light reflection driving mechanism; the light reflection driving mechanism is connected to the light-reflecting component and drives the light-reflecting component to move.
Vallius discloses further comprising a light reflection driving mechanism (actuator 574 of fig. 12b); the light reflection driving mechanism is connected to the light-reflecting component and drives the light-reflecting component to move (illustrated in fig. 12b and para. 0105; mirrors 571, 573 may be moved by actuators 572, 574).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light reflection component of Tsutsumitake and Huang with the actuator of Vallius in order to steer the laser light in an environment.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumitake (JP2020144048), Huang (CN 101673036) and Vallius (US PG Pub. 20110310356) as applied to claim 5 above, and further in view of Rolfe et al. (US Pat. 5,892,610).
Regarding claim 6, Tsutsumitake as modified by Huang and Vallius discloses a light reflection driving mechanism that drives the light reflection component (illustrated in fig. 12b).
Tsutsumitake as modified by Huang and Vallius fails to teach wherein the driving mechanism drives the light-reflecting component to move linearly.
Rolfe discloses wherein the driving mechanism drives the light-reflecting component to move linearly (linear motor 38 of fig. 2 moves the mirror 30 linearly).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to replace the light reflection component of Tsutsumitake, Huang and Vallius with the linear motor of Rolfe in order to correct beam positioning (Rolfe; col. 3 lines 48-49).

Allowable Subject Matter
Claims 2, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claim 2 that was found to be allowable is wherein the light-diffusing component is disposed between the light source component and the light-reflecting component and corresponds to a light-reflecting surface of the light-reflecting 

The subject matter of claim 8 that was found to be allowable is wherein the beam angle of the first light is between 22 and 26 degrees. 

The subject matter of claim 9 that was found to be allowable is wherein the beam angle of the second light is between 45 and 60 degrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	2 November 2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882